Case 1:15-cr-20544-KMW Document 73 Entered on FLSD Docket 09/15/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 18-cv-21240-KMW
                            (Criminal Case No. 15-cr-20544-KMW-2)

  ANTRON LANGSTON,

           Plaintiff,

  vs.

  UNITED STATES OF AMERICA,

           Defendant.
                                /

                                             ORDER

           THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 53) (“Report”) regarding Plaintiff’s amended motion to vacate

  filed pursuant to 28 U.S.C. § 2255 (DE 6). The Report recommends that the Court vacate

  Mr. Langston’s conviction and sentence in Count 3 because he has met his burden of

  showing that he is entitled to relief under § 2255 and United States v. Davis, 139 S. Ct.

  2319 (2019). No objections to the Report were filed and the time to do so has passed.

  Upon an independent review of the Report, the record, and applicable case law, it is

  ORDERED AND ADJUDGED that:

        1. The conclusions in the Report (DE 53) are AFFIRMED AND ADOPTED.

        2. The amended motion (DE 6) is GRANTED IN PART AND DENIED IN PART.

        3. Mr. Langston’s conviction and sentence in Count 3 is VACATED.

        4. Mr. Langston shall be RESENTENCED as to Count 1 only. Separate order to

           follow.

        5. A certificate of appealability shall issue on “whether a movant prevails under Davis
           when he pleads guilty only to an offense that is not a valid § 924(c) predicate and
Case 1:15-cr-20544-KMW Document 73 Entered on FLSD Docket 09/15/2020 Page 2 of 2



         the record indicates that the court based his § 924(c) conviction on only the invalid
         predicate, but when the indictment alternatively predicates his § 924(c) charge on
         an offense that is a valid § 924(c) predicate and the record indicates that he
         committed that offense despite not pleading guilty to it.”

     6. A certificate of appealability shall not issue on the remaining claims in Mr.
        Langston’s amended motion.

     7. All pending motions are DENIED AS MOOT.

     8. The Clerk is directed to CLOSE this case.

         DONE AND ORDERED in Chambers in Miami, Florida, this 15th day of

  September, 2020.




  cc:
  Antron Langston
  67137-019
  Jesup FCI
  Federal Correctional Institution
  Inmate Mail/Parcels
  2680 301 South
  Jesup, GA 31599




                                               2
